     Case 4:18-cr-00236-RSB-CLR Document 48 Filed 12/17/19 Page 1 of 3
             Case: 19-11850 Date Filed: 12/17/2019 Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-11850
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 4:18-cr-00236-RSB-CLR


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

FRENCHY HILLIARD,

                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                              (December 17, 2019)

Before MARTIN, ROSENBAUM and BRANCH, Circuit Judges.

PER CURIAM:

      Amit M. Navare, appointed counsel for Frenchy Hilliard in this direct

criminal appeal, has moved to withdraw from further representation of the
      Case 4:18-cr-00236-RSB-CLR Document 48 Filed 12/17/19 Page 2 of 3
              Case: 19-11850 Date Filed: 12/17/2019 Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Hilliard’s conviction and sentence are AFFIRMED.




                                         2
            Case 4:18-cr-00236-RSB-CLR Document 48 Filed 12/17/19 Page 3 of 3
                    Case: 19-11850 Date Filed: 12/17/2019 Page: 1 of 1


                                  UNITED STATES COURT OF APPEALS
                                     FOR THE ELEVENTH CIRCUIT

                                     ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                   56 Forsyth Street, N.W.
                                                   Atlanta, Georgia 30303


David J. Smith                                                                                       For rules and forms visit
Clerk of Court                                                                                       www.ca11.uscourts.gov


                                               December 17, 2019

MEMORANDUM TO COUNSEL OR PARTIES

Appeal Number: 19-11850-CC
Case Style: USA v. Frenchie Hilliard
District Court Docket No: 4:18-cr-00236-RSB-CLR-1

This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF")
system, unless exempted for good cause. Enclosed is a copy of the court's decision filed today in this
appeal. Judgment has this day been entered pursuant to FRAP 36. The court's mandate will issue at a later
date in accordance with FRAP 41(b).

The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition
for rehearing en banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for
inmate filings, a petition for rehearing or for rehearing en banc is timely only if received in the clerk's office
within the time specified in the rules. Costs are governed by FRAP 39 and 11th Cir.R. 39-1. The timing,
format, and content of a motion for attorney's fees and an objection thereto is governed by 11th Cir. R. 39-2
and 39-3.

Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a
complete list of all persons and entities listed on all certificates previously filed by any party in the appeal.
See 11th Cir. R. 26.1-1. In addition, a copy of the opinion sought to be reheard must be included in any
petition for rehearing or petition for rehearing en banc. See 11th Cir. R. 35-5(k) and 40-1 .

Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for
time spent on the appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme
Court of a petition for writ of certiorari (whichever is later) via the eVoucher system. Please contact the CJA
Team at (404) 335-6167 or cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the
eVoucher system.

For questions concerning the issuance of the decision of this court, please call the number referenced in the
signature block below. For all other questions, please call Carol R. Lewis, CC at (404) 335-6179.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Djuanna H. Clark
Phone #: 404-335-6151

                                                                                OPIN-1 Ntc of Issuance of Opinion
